Exhibit 10(aa)

TERMINATION OF EMPLOYMENT AGREEMENT

This Termination of Employment Agreement (“Termination Agreement”) is made
effective as of November 10, 2006 (the “Effective Date”), by and between Newmont
Mining Corporation, a Delaware corporation (“Newmont”) and Wayne W. Murdy
(“Executive”).

I.   RECITALS

A.    Newmont, Newmont Gold Company and Executive entered into an Employment
Agreement having an effective date of February 1, 1999 (“Agreement”).

B.    Newmont, Newmont Gold Company and Executive amended the Agreement July 28,
2005 and the Agreement together with the July 28, 2005 amendment of the
Agreement shall be referred to collectively as the “Agreement” hereafter.

C.    As a result of the Agreement, Executive was not eligible to participate in
the Executive Change of Control Plan of Newmont.

D.    In consideration of the promises contained in this Termination Agreement,
Newmont and Executive agree as follows:

II.   COVENANTS

1.    Consideration.  Newmont and Executive agree to terminate the Agreement as
of the Effective Date. In exchange, Executive shall be eligible to participate
in the Executive Change of Control Plan of Newmont, pursuant to the terms of
such plan and any amendments to such plan.

2.    Entire Agreement.  This Termination Agreement supersedes all prior written
and verbal promises and agreements between the parties regarding the subject
matter hereof. This Termination Agreement constitutes the entire agreement
between the parties and may be amended, modified or superseded only by a written
agreement signed by both parties. No oral statements by any employee of Newmont
shall modify or otherwise affect the terms and provisions of this Termination
Agreement.

 

NEWMONT EXECUTIVE       EXECUTIVE

By:

 

/s/ Sharon E. Thomas

     

/s/ Wayne W. Murdy

 

Sharon E. Thomas

Vice President and Secretary

Date: December 15, 2006

     

Wayne W. Murdy

Date: December 15, 2006